Motions of Midwest Securities Trust Co. et al. and Securities Industries Association et al. for leave to file briefs as amici curiae granted. Motion of Delaware for leave to file a brief in reply to briefs of the Texas Group Intervenors granted. Motion of New York for leave to file a reply brief granted. Motion of Massachusetts for leave to file a complaint in intervention granted. Exceptions to the Report of the Special Master are set for oral argument in due course. [For earlier order herein, see, e. g., 504 U. S. 939.]